DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
Claims 29-55 are allowed.
The following is an examiner’s statement of reasons for allowance: With respect to claims 29-55, the Applicant’s filing of a Terminal Disclaimer on 11 February 2022 was persuasive and overcomes the Obviousness Double Patenting rejections set forth in the Non Final Rejection Office Action dated 24 November 2021. 
Independent Claim 29 recites limitations that include a storage, retrieval and processing system for processing objects, said storage, retrieval and processing system comprising:
 a storage section including a plurality of storage bins providing storage of a plurality of objects,
said plurality of storage bins being in communication with a retrieval conveyance system,
said retrieval conveyance system for providing any of said plurality of storage bins from a first storage location to a programmable motion device, and
for providing return of any of said plurality of storage bins from the programmable motion device to a second return location that is different than the first storage location;
a processing section including the programmable motion device for receiving a selected storage bin from the storage section,
said programmable motion device including an end effector for grasping and moving a selected object out of the selected storage bin; and
a movable carriage for receiving the selected object from the end effector of the programmable motion device, and for carrying the selected object to one of a plurality of destination bins.  These limitations, alone and in combination with the other limitations in the independent and dependent claims, were neither found, nor taught or fairly suggested, in the prior art of record.
 
Independent Claim 37 recites limitations that include a storage, retrieval and processing system for processing objects, said storage, retrieval and processing system comprising:
a plurality of storage bins providing storage of a plurality of objects,
said plurality of storage bins being provided in at least two linear arrangements, each of which is in communication with a retrieval conveyance system including a retrieval conveyor,
said retrieval conveyance system further including an automated storage bin removal system for urging a selected storage bin of the plurality of storage bins onto the retrieval conveyor;
at least one programmable motion device in communication with the retrieval conveyance system for receiving a selected storage bin from the plurality of storage bins,
said at least one programmable motion device including an end effector for grasping and moving a selected object out of the selected storage bin; and
a movable carriage for receiving the selected object from the end effector of the at least one programmable motion device, and for carrying the selected object to one of a plurality of destination bins.  These limitations, alone and in combination with the other limitations in the independent and dependent claims, were neither found, nor taught or fairly suggested, in the prior art of record.

Independent Claim 48 recites limitations that include a method of providing storage, retrieval and processing of objects, said method comprising the steps of:
providing a plurality of storage bins for storing a plurality of objects, said plurality of storage bins being in communication with a retrieval conveyance system;
receiving a selected storage bin from the plurality of storage bins at a programmable motion device in communication with the retrieval conveyance system;
moving a selected object out of the selected storage bin into a movable carriage; and
carrying the selected object in the movable carriage to one of a plurality of destination bins.  These limitations, alone and in combination with the other limitations in the independent and dependent claims, were neither found, nor taught or fairly suggested, in the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

4.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas Randazzo whose telephone number is 313-446-4903.  The examiner can normally be reached from 9:00am to 4:00pm EST Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Charles Fox, can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/THOMAS RANDAZZO/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        February 24, 2022